151005& l41

Case 1:18-cv-03862-ELH Document 1 Filed 12/20/18 Page 1 of 1

" ELH180V3862

December 11, 2018 US District Court 101 W Lombard St, Baltimore, MD 21201

 

Benjamin Vient

DEC 2 0 2018

217 West 18th st. #238 t ...1~
. disli.m_ la.;.- Tc
e . ' *` [}1 .
New York, Nv 10011 . i'*`§gg;¢ ranger
sr °EPUW
P|aintiff

Comp!aint against:

AP_G |Vledia

Defendant

C/o Attorney: Richard A. DeTar
100 N. West Street

Easton, Mary|and 21601

Complaint:

This is an action for clear intellectual property and copyright infringement under the Copyright Act of
1976 (the ”Copyright Act”), 17 U.S.C. §§ 101 et seq. Defendant has willfully infringed upon Plaintiff's
copyright and intellectual property rights, including the rights to reproduce, the rights to distribute
copies and the rights to display copies of P|aintiff's works. Please see E)<hibit. Editor wrote that this
usage “begun” around 2/23/18.

N.B. The extent and timeline of infringement is information only the Defendant knows at this time, thus
necessitating the Nlotion for Discovery, in order to produce a factual list of infringements of works, and
appropriate damages and relief, in accordance with the Copyright Act of 1976 (the ”Copyright Act"), 17
U.S.C. §§ 101 et seq.

Re|ief:

Plaintiff seeks relief ofa|| remedies as accorded under the |aw, including an independent accounting of
usage of works, damages and statutory damages as available under the Copyright Act of 1976 (the
”Copyright Act"), 17 U.S.C. §§ 101 et seq. , P|aintiff’s legal fees and costs, preliminary and permanent
injunctive relief, other damages and relief related to the infringement of Plaintiff’s intellectual property,
and further legal and equitable relief as the Court deems just and proper. 1

Signed, #Benjamin Vient December 11, 2018

 

